Name: Commission Regulation (EEC) No 1916/84 of 4 July 1984 correcting Regulation (EEC) No 1849/84 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7. 84 Official Journal of the European Communities No L 178/37 COMMISSION REGULATION (EEC) No 1916/84 of 4 July 1984 correcting Regulation (EEC) No 1849/84 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed HAS ADOPTED THIS REGULATION : Article 1 The provisions of Article 1 of Regulation (EEC) No 1849/84 are hereby replaced by : 'The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed at :  13,144 ECU per 100 kilograms for peas and field beans processed in Member States other than Greece,  12,946 ECU per 100 kilograms for peas and field beans processed in Greece, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1 032/84 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2192/82 of 6 August 1982 laying down detailed rules for the application of the special measures for peas and field beans (3), as last amended by Regulation (EEC) No 1524/84 (4), and in particular Article 31 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1 849/84 (s) fixed the amount of aid for peas, field beans and sweet lupins used in animal feed ; whereas a check has revealed an error in that Regulation ; whereas it is therefore necessary to correct the Regula ­ tion in question ,  15,473 ECU per 100 kilograms for sweet lupins .' Article 2 This Regulation shall enter into force on 5 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 107, 19 . 4 . 1984, p. 39 . O OJ No L 233 , 7 . 8 . 1982, p. 5 . (4) OJ No L 145, 31 . 5 . 1984, p . 65 . Is) OJ No L 172, 30 . 6 . 1984, p . 43 .